Mr. Justice Leech delivered the opinion of the court: This is a claim for damages caused by reason of an accident which occurred on the morning of May 2, 1924, between six and seven o’clock at the intersection of Hickory and Euby streets in the city of Joliet, Illinois, whereby claimant was struck by a truck operated by an inmate of the state penitentiary. The truck continued traveling after striking the claimant, for a distance of about fifteen feet or more, when it crashed into a curbing north of Buby street, and there is some testimony to the effect that the driver of the truck did not sound his horn until he was about to strike claimant. This testimony is contradicted by witnesses for the State. We are of the opinion that the driver of the State truck was guilty of negligence in not stopping his car when he saw the claimant crossing the street “head down.” It is the duty of the driver of an automobile or truck to keep a careful and prudent lookout for pedestrians, in order to avoid colliding with them. From the evidence submitted here on behalf of claimant, this was not done. As the amount of damages, it appears from the evidence that claimant was disabled for a period of six months, and that he was earning about $3.60 a day, and that he incurred a doctor’s bill amounting to $50.00. While we do not believe that there is any legal liability on the part of the State for damages sustained by the claimant, yet as a matter of equity and good conscience we award to claimant $260.00.